Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 28 February 2022. Claims 1-2, 4-10, 12-18 and 20 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the rejection of claims 8 and 16 under 35 USC 112(a) as set forth in the office action of 29 November 2021 have been considered and are persuasive. As such, the rejection of claims 8 and 16 under 35 USC 112(a) as set forth in the office action of 29 November 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 4-10, 12-18 and 20  under 35 USC 112(b) as set forth in the office action of 29 November 2021 have been considered and are persuasive. As such, the rejection of 1-2, 4-10, 12-18 and 20 under 35 USC 112(b) as set forth in the office action of 29 November 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 4-10, 12-18 and 20  under 35 USC 103 as set forth in the office action of 29 November 2021 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 4-10, 12-18 and 20  under 35 USC 101 as set forth in the office action of 29 November 2021 have been considered and are NOT persuasive:
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 
Regarding step 1 of 101 Analysis, claim 1 is directed to a method, claim 9 is directed to a device and claim 17 is directed to a non-transitory computer-readable storage medium. Therefore, claims 1, 9 and 17 are within at least one of the four statutory categories. 
Regarding Step 2A, Prong I of 101 Analysis, independent claims 1, 9 and 17 include limitations that recite an abstract idea such as “[acquiring/acquire] a map to be detected; [acquiring/acquire] traffic indication information marked on the map … [determining/determine] a vehicle driving behavior of said each detection area according to the actual road test data of said each detection area … [and determining the vehicle driving behavior of said each detection area according to the actual road test data of said each detection area comprises:] for said each detection area, [determining/determine] vehicle coordinates in said each detection area, wherein the vehicle coordinates in said each detection area comprises vehicle coordinates of each vehicle within a preset range around a current vehicle; and [determining/determine] the vehicle driving behavior corresponding to said each detection area according to the vehicle coordinates in said each detection area”. The examiner submits that these limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “acquiring …” and  “determining …” limitations in the context of this claim encompasses a person looking at data collected (read, etc) and forming a simple judgement (acquiring, determination) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
Regarding Step 2A, Prong II of 101 Analysis, the additional limitations beyond the above-noted abstract idea are as follows : “[A method for detecting map quality] / [An electronic device, comprising: at least one processor; and a memory communicating with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is configured to:] / [A non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a computer, cause the computer to perform a method for detecting map quality, the method comprising:] … [reading/read] [, by an electronic device,] actual road test data of each detection area on the map via a positioning system and/or perception devices of a vehicle … [generating/generate] [, by an electronic device,] a detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area, and [sending/send] the detection result to a map repair device; wherein the actual road test data comprises vehicle coordinates”. For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “reading …”, “generating …” and “sending …”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, electronic device) to perform the process. In particular, the reading, generating and sending steps are recited at a high level of generality (i.e. as a general means of reading data, generating a result and sending the result based on some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1, 9 and 17 further recite a generic “by an electronic device” of claim 1; “electronic device”, “at least one processor” and “a memory communicating with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is configured to” of claim 9 and “non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a computer, cause the computer to perform a method" of claim 17, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Regarding Step 2B of 101 Analysis, the additional limitations of reading data, generating a result and sending the result are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere reading of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of generating a result and sending the result is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is generating a result and sending the result is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: intersection A (multiple instances), lane 1 and lane 2 in paragraphs [0071] and [0085]. Examiner suggests amending paragraphs [0071] and [0085] similar to the amendments applied to paragraphs [0058], [0059] and [0060] on 08 November 2021. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  “removing …” in line 3 appears to be a typographical error and should be “remove …”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4-10, 12-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the recited limitation “reading, by the electronic device, actual road test data of each detection area on the map via a positioning system and/or perception devices of a vehicle”. It is unclear, to the Examiner, which part of the limitation, “via a positioning system and/or perception devices of a vehicle” is related to.
Claim 1 is indefinite because of the recited limitation “current vehicle”. It is unclear, to the Examiner, whether there is any connection between such current vehicle and “a vehicle” previously recited in line 7 or not.


Claim 6 recites the limitation “the detection area”. There is insufficient antecedent basis for such limitation in the claim. Examiner suggests amending such limitation to recite “said each detection area” to be consistent throughout the claims.

Claims 8 and 16 are indefinite because of the recited limitation “duplicate information” in line 7 of both claims. It is unclear, to the Examiner, whether Applicant is referring to the same duplicate information previously recited in line 3 of both claims or not.

Claim 9 is indefinite because of the recited limitation “the at least one processor is configured to: … read actual road test data of each detection area on the map via a positioning system and/or perception devices of a vehicle”. It is unclear, to the Examiner, which part of the limitation, “via a positioning system and/or perception devices of a vehicle” is related to.
Claim 9 is indefinite because of the recited limitation “current vehicle”. It is unclear, to the Examiner, whether there is any connection between such current vehicle and “a vehicle” previously recited in line 11 or not.

Claim 16 recites the limitations “generate said each detection result according to the traffic indication information corresponding to the detection area”. There is insufficient antecedent basis for such bolded limitations in the claim. Examiner suggests amending to instead recite “generate the detection result according to the traffic indication information corresponding to said each detection area”.

Claim 17 is indefinite because of the recited limitation “cause the computer to perform a method for detecting map quality, the method comprising: …  reading actual road test data of each detection area on the map via a positioning system and/or perception devices of a vehicle”. It is unclear, to the Examiner, which part of the limitation, “via a positioning system and/or perception devices of a vehicle” is related to.
Claim 17 is indefinite because of the recited limitation “current vehicle”. It is unclear, to the Examiner, whether there is any connection between such current vehicle and “a vehicle” previously recited in line 8 or not.

Claims 2, 4, 5, 7, 10, 12-15, 18 and 20 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-10, 12-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1 
Claim 1 is directed to a method, claim 9 is directed to a device and claim 17 is directed to a non-transitory computer-readable storage medium. Therefore, claims 1, 9 and 17 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 17 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claim 1 and 9 are rejected for the same reasons as the representative claim 17 as discussed here. Claim 17 recites: 

A non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a computer, cause the computer to perform a method for detecting map quality, the method comprising: 
acquiring a map to be detected; 
acquiring traffic indication information marked on the map; 
6reading actual road test data of each detection area on the map via a positioning system and/or perception devices of a vehicle; 
determining a vehicle driving behavior of said each detection area according to the actual road test data of said each detection area; and 
generating a detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area, and sending the detection result to a map repair device; 
wherein the actual road test data comprises vehicle coordinates, and acquiring the vehicle driving behavior of said each detection area according to the actual road test data of said each detection area comprises: 
for said each detection area, determining vehicle coordinates in said each detection area, wherein the vehicle coordinates in said each detection area comprises vehicle coordinates of each vehicle within a preset range around a current vehicle; and 
determining the vehicle driving behavior corresponding to said each detection area according to the vehicle coordinates in said each detection area

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “acquiring …” and “determining …” limitations, in the context of this claim encompasses a person looking at data collected (read, etc) and forming a simple judgement (acquiring, determination) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a computer, cause the computer to perform a method for detecting map quality, the method comprising: 
acquiring a map to be detected; 
acquiring traffic indication information marked on the map; 
6reading actual road test data of each detection area on the map via a positioning system and/or perception devices of a vehicle; 
determining a vehicle driving behavior of said each detection area according to the actual road test data of said each detection area; and 
generating a detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area, and sending the detection result to a map repair device; 
wherein the actual road test data comprises vehicle coordinates, and acquiring the vehicle driving behavior of said each detection area according to the actual road test data of said each detection area comprises: 
for said each detection area, determining vehicle coordinates in said each detection area, wherein the vehicle coordinates in said each detection area comprises vehicle coordinates of each vehicle within a preset range around a current vehicle; and 
determining the vehicle driving behavior corresponding to said each detection area according to the vehicle coordinates in said each detection area

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “reading … data …,” “generating a … result …”, and “sending the … result …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, electronic device) to perform the process. In particular, the reading, generating and sending steps are recited at a high level of generality (i.e. as a general means of reading data, generating a result and sending such result based on some of the previous steps), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, claims 1, 9 and 17 further recite a generic “by an electronic device”, “electronic device”, “at least one processor”, “a memory communicating with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is configured to” and “non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a computer, cause the computer to perform a method" which merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by an electronic device” or “processer” to perform the limitations/steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of reading data, generating a result and sending the result are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere reading of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of generating a result and sending the result is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is generating a result and sending the result is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claim(s) 2, 4-8, 10, 12-16, 18 and 20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2, 4-8, 10, 12-16, 18 and 20 are not patent eligible under the same rationale as provided for in the rejection of claim 17. 
Therefore, claim(s) 1-2, 4-10, 12-18 and 20 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (US20090070031A1) in view of Zhu (US8700251B1)
Regarding claim 1, Ginsberg discloses a method for detecting map quality, (see at least abstract, [0006] and [0031]) comprising: acquiring a map to be detected by an electronic device (see at least [0006], [0008]-[0011], [0028], [0029] and [0031]); acquiring, by an electronic device, traffic indication information marked on the map (see at least [0006], [0008]-[0011], [0018], [0028] and [0029]); reading, by an electronic device, actual road test data of each detection area on the map via a positioning system and/or perception devices of a vehicle (see at least [0008]-[0011], [0018], [0019], [0023] and [0025]); determining, by an electronic device, a vehicle driving behavior of said each detection area according to the actual road test data of said each detection area (see at least [0008]-[0011], [0018], [0019], [0023], [0025], [0028] and [0029]); and generating, by an electronic device, a detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area and sending the detection result to a map repair device (see at least [0008]-[0012], [0018], [0019], [0022]-[0025] and [0028]-[0031]) wherein the actual road test data comprises vehicle coordinates (see at least [0008]-[0011], [0018], [0019], [0023], [0025], [0028] and [0029]), and determining, by an electronic device, the vehicle driving behavior of said each detection area according to the actual road test data of said each detection area comprises: for said each detection area, determining vehicle coordinates in said each detection area, wherein the vehicle coordinates in said each detection area comprises vehicle coordinates of vehicles; and determining the vehicle driving behavior corresponding to said each detection area according to the vehicle coordinates in said each detection area (see at least [0008]-[0011], [0018], [0019], [0021]-[0025], [0028] and [0029]).
Ginsberg does not explicitly disclose wherein the vehicle coordinates in said each detection area comprises vehicle coordinates of each vehicle within a preset range around a current vehicle and determining the vehicle driving behavior according to such vehicle coordinates. However, such matter is suggested by Zhu (see at least Col.6 lines 8-59, Col.7 lines 16-65 and Col.8 line 61-Col.9 line 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ginsberg to incorporate the teachings of Zhu which teaches wherein the vehicle coordinates in said each detection area comprises vehicle coordinates of each vehicle within a preset range around a current vehicle and determining the vehicle driving behavior according to such vehicle coordinates since they are both directed to determining vehicle driving behavior and incorporation of the teachings of Zhu would increase accuracy and thereby increase safety and reliability of the overall system. Ginsberg already discloses determining the vehicle driving behavior corresponding to said each detection area according to the vehicle coordinates in said each detection area which comprises vehicle coordinates of vehicles. Zhu is only used to show that the concept of the vehicle coordinates in said each detection area comprising vehicle coordinates of each vehicle within a preset range around a current vehicle and determining the vehicle driving behavior according to such vehicle coordinates is well known in the art; therefore, it would have been obvious to one of ordinary skill in the art to modify Ginsberg and incorporate the teachings of Zhu to increase the accuracy of the vehicle coordinates in said each detection area of Ginsberg’s disclosure which would increase the efficiency and reliability of the overall system as well.

Regarding claim 2, Ginsberg as modified by Zhu discloses wherein the traffic indication information comprises at least one of the following: traffic light information, permitted driving direction information at an intersection, permitted driving direction information in a lane, lane line information, and stop line information at the intersection (see at least Ginsberg [0006], [0008]-[0011], [0018], [0028] and [0029]).

Regarding claim 4, Ginsberg as modified by Zhu discloses wherein generating the detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area comprises: determining whether the traffic indication information corresponding to each detection area is correct according to the traffic indication information and the vehicle 21driving behavior corresponding to said each detection area (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025] and [0028]-[0031]); and generating the detection result according to a determination result (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025] and [0028]-[0031]).

Regarding claim 5, Ginsberg as modified by Zhu discloses wherein determining whether the traffic indication information corresponding to said each detection area is correct according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area comprises: for said each detection area, determining whether the traffic indication information and the vehicle driving behavior corresponding to said each detection area have a conflict (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025] and [0028]-[0031]); in response to having the conflict, determining that the traffic indication information corresponding to said each detection area is incorrect (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025] and [0028]-[0031]); and in response to no conflict, determining that the traffic indication information corresponding to said each detection area is correct (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025] and [0028]-[0031]).

Regarding claim 9, Ginsberg discloses an electronic device, comprising: at least one processor; and a memory communicating with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is configured to (see at least [0019] and [0036]). The rest of claim 9 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 10 and 18, claims 10 and 18 are commensurate in scope with claim 2. See above for rejection of claim 2.

Regarding claims 12 and 20, claims 12 and 20 are commensurate in scope with claim 4. See above for rejection of claim 4.

Regarding claim 13, claim 13 is commensurate in scope with claim 5. See above for rejection of claim 5.

Regarding claim 17, Ginsberg discloses a non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a computer, cause the computer to perform a method for detecting map quality (see at least abstract, [0006], [0019], [0031] and [0036]). The rest of claim 17 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (US20090070031A1) in view of Zhu (US8700251B1) in further view of Nagao (US20200042813A1).
Regarding claim 6, Ginsberg as modified by Zhu discloses wherein determining whether the traffic indication information and the vehicle driving behavior corresponding to the detection area have the conflict comprises: acquiring a preset rule logic (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031] and [0036]); and determining whether the traffic indication information and the vehicle driving behavior corresponding to the detection area have the conflict according to the preset rule logic (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031] and [0036]).
While, a preset rule logic library is very well known in the art and applies to Ginsberg’s disclosure since Ginsberg does not explicitly disclose a preset rule logic library, Nagao is used to expedite prosecution. Ginsberg as modified by Zhu does not explicitly disclose a preset rule logic library; however, such matter is suggested by Nagao (see at least abstract and [0051]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ginsberg as modified by Zhu to incorporate the teachings of Nagao which teaches a preset rule logic library since they are all directed to vehicle driving behavior and incorporation of the teachings of Nagao would ensure increased reliability and efficiency of the overall system.

Regarding claim 7, Ginsberg as modified by Zhu and Nagao discloses wherein the preset rule logic library comprises the vehicle driving behavior that does not match the traffic indication information (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031] and [0036]; see rejection of claim 6 for preset rule logic library).

Regarding claims 14 and 15, claims 14 and 15 are commensurate in scope with claims 6 and 7, respectively. See above for rejection of claims 6 and 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (US20090070031A1) in view of Zhu (US8700251B1) in further view of Tuukkanen (US20210055123A1).
Regarding claim 8, Ginsberg as modified by Zhu discloses wherein generating the detection result according to the determination result comprises: determining the traffic indication information corresponding to said each detection area for which the determination result is incorrect (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031]); and generating the detection result according to the traffic indication information corresponding to said each detection area (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031].
Ginsberg as modified by Zhu does not explicitly disclose removing duplicate information from the traffic indication information corresponding to said each detection area for which the determination result is incorrect; and generating the detection result according to the traffic indication information corresponding to said each detection area after removing duplicate information from the traffic indication information corresponding to said each detection area for which the determination result is incorrect. However, such matter is suggested by Tuukkanen (see at least [0003], [0139] and [0167]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ginsberg to incorporate the teachings of Tuukkanen which teaches removing duplicate information from the traffic indication information corresponding to said each detection area for which the determination result is incorrect; and generating the detection result according to the traffic indication information corresponding to said each detection area after removing duplicate information from the traffic indication information corresponding to said each detection area for which the determination result is incorrect since they are all directed to vehicle driving behavior and incorporation of the teachings of Tuukkanen would ensure increased efficiency of the overall system.

Regarding claim 16, claim 16 is commensurate in scope with claim 8. See above for rejection of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667            

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667